

116 HR 400 IH: Care Packages for Our Heroes Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 400IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Norcross introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 39 of the United States Code to direct the Postal Regulatory Commission to
			 promulgate regulations to establish rates of postage for packages shipped
			 by priority mail from the United States to a foreign Army Post Office,
			 Fleet Post Office, or Diplomatic Post Office.
	
 1.Short titleThis Act may be cited as the Care Packages for Our Heroes Act of 2019. 2.Establishment of rates of postage for packages shipped by priority mail from the United States to a foreign Army Post Office, Fleet Post Office, or Diplomatic Post OfficeSection 3633 of title 39 of the United States Code is amended by adding at the end the following:
			
 (c)ExemptionNotwithstanding subsection (a), not later than 180 days after the date of the enactment of this subsection, the Postal Regulatory Commission shall promulgate regulations to establish rates of postage for packages shipped by priority mail from the United States to a foreign Army Post Office, Fleet Post Office, or Diplomatic Post Office address whereby a person may not be charged for such packages traveling through a zone other than a first zone or a second zone (as defined in section 4040 of title 39, Code of Federal Regulations, respectively)..
		